Order entered March 24, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01097-CR

                                  DANIEL MAVERO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MA13-71667-L

                                              ORDER
        On February 9, 2015, this Court ordered court reporter Sharina Folwer to file the

reporter’s record by March 6, 2015. To date, Ms. Fowler has neither filed the reporter’s record

nor communicated with the Court regarding the status of the record.

        Accordingly, we ORDER Sharina Fowler, official court reporter of the County Criminal

Court No. 10, to file the complete reporter’s record, including all exhibits, by 4:00 p.m. on

FRIDAY, APRIL 3, 2015. If the record is not filed by the date and time specified, the Court

will utilize the available remedies, including ordering that Sharina Fowler not sit as a court

reporter until she has filed the reporter’s record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Roberto Canas, Jr., Presiding Judge, County Criminal Court No. 10; Sharina Fowler,
official court reporter, County Criminal Court No. 10; Jeff Buchwald; and the Dallas County

District Attorney’s Office.


                                                 /s/    ADA BROWN
                                                        JUSTICE